—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered January 25, 2000, convicting her of grand larceny in the third degree, offering a false instrument for filing in the first degree (six counts), and unauthorized practice of pharmacy, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to satisfy her burden of coming forward with substantial evidence to rebut the presumption of regularity that attaches to all criminal proceedings (see People v Robinson, 191 AD2d 523) with respect to her claim that she was deprived of her right to be present at the Sandoval! Ventimiglia hearing (see People v Ventimiglia, 52 NY2d 350; People v Sandoval, 34 NY2d 371; People v Firrira, 258 AD2d 666; People v Robinson, supra; People v Pichardo, 168 AD2d 577). Prudenti, P.J., Ritter, Krausman and McGinity, JJ., concur.